           Case 1:18-cv-02921-JMF Document 525 Filed 11/13/18 Page 1 of 3
                                         U.S. Department of Justice
                                         Civil Division
                                         Federal Programs Branch
                                         20 Massachusetts Ave., N.W.
                                         Washington, DC 20530


By ECF
The Honorable Jesse M. Furman
United States District Judge
Southern District of New York

       Re: State of New York, et al., v. U.S. Department of Commerce, et al., 18-cv-2921 (JMF)

Dear Judge Furman:

         In accordance with this Court’s July 3rd, 2018 order to supplement the administrative record, see
ECF No. 199, and in an effort to avoid needless disputes, Defendants have agreed to inclusion in the
administrative record of a substantial number of documents, including deliberative, pre-decisional
communications, which would not normally be included within an agency’s designation of its
administrative record. See ECF No. 523 (entry of joint stipulation designating more than 13,000 pages of
material for inclusion in the administrative record, including thousands of pages of internal, deliberative
emails; nonfinal, draft documents; and discussions relating to external communications with the press
and Congress). But even accepting this expansive interpretation of what constitutes an administrative
record, Plaintiffs’ contention that summaries of focus groups should be included merely because they
had been conducted before the Secretary’s March 26, 2018 decision strains the concept of “before the
agency” past its breaking point. Plaintiffs’ request to include in the administrative record discrete pages
reflecting some, but not all, of the analysis derived from those focus groups should be rejected.

        Although the whole record for review “consists of all documents and materials directly or
indirectly considered by the agency,” ECF No. 521, at 1 (quoting Bar MK Ranches v. Yuetter, 994 F.2d 735,
739 (10th Cir. 1993)), Plaintiffs’ interpretation of what it means for material to be “before the agency”
defies both common sense and persuasive caselaw. “[A] party must show that the materials sought to be
added were before the agency decision-maker. It is not enough to show that these materials were somewhere
within the agency, because ‘interpreting the word “before” so broadly as to encompass any potentially
relevant document existing within the agency … would render judicial review meaningless.” Comp. Comm.
Dev. Corp. v. Sebelius, 890 F. Supp. 2d 305, 309 (S.D.N.Y. 2012); State of New York v. Shalala, No. 93 Civ.
1330, 1996 WL 87240, at *6 (S.D.N.Y. Feb. 29, 1996) (rejecting state’s argument that certain “disputed
exhibits” should be considered part of the administrative record on the sole basis that they “were ‘within
the knowledge of [the] agency’”). It is not the case that any potentially relevant information possessed by
any one of the Census Bureau’s thousands of employees constitutes a proper candidate for inclusion in
the administrative record of Secretary Ross’s decision.

        Plaintiffs seek the inclusion of certain “audience summary reports” and “after action reports”
made available to the Census Bureau in late August 2018 and cleared for public release by the Disclosure
Review Board at the end of September 2018. See ECF No. 521, at 2. These reports analyze data obtained
through a series of 42 focus groups conducted by a contractor, Young & Rubicam, on behalf of the
Census Bureau’s Center for Survey Measurement. A representative of the Census Bureau is constructively
present during a focus group (whether in person or virtually) to observe and monitor its conduct. But
observing a single focus group—or even a subset of them—does not equate to the production of data
that can be analyzed or results capable of being acted upon by either the Census Bureau or, more
importantly, Secretary Ross. Raw data obtained from a focus group are preliminary in nature and
           Case 1:18-cv-02921-JMF Document 525 Filed 11/13/18 Page 2 of 3



therefore not analyzed in a vacuum. On the contrary, there were no results available until all 42 focus
groups had been completed, the data had been collated, and analysis performed in order to produce
reliable and valid findings. This means that useable information from a focus group is not available on
the date the group is conducted; the first-hand observation of a single, or even a handful, of focus groups
would be given no scientific weight because there is nothing to analyze or act upon until the full set have
been completed. 1

         In pressing for inclusion in the administrative record of summary reports from 12 of the 42 focus
groups, Plaintiffs divorce Dr. Abowd’s deposition testimony from its context to misconstrue its meaning.
Dr. Abowd did not, as Plaintiffs claim, “stat[e] on behalf of the Census Bureau that the focus group
results were in fact relayed to and considered by the Census Bureau in real time.” ECF No. 251, at 2. On
the contrary, the discussion Plaintiffs reference—in which Dr. Abowd confirmed that “decennial” received
results from the CBAMS focus groups directly (making no reference whatsoever to when those results
were obtained)—established only that the Census Bureau would “work fast” to “process new
information” and act upon the newly available findings. Id. Exh. 1, at 16. That discussion in no way
supports Plaintiffs’ conjecture that results of the focus groups were “considered by the Census Bureau in
real time.” Id. 2 On the contrary, Plaintiffs can point to no evidence to support the idea that anyone within
the Census Bureau—much less anyone who directly or indirectly advised Secretary Ross during his
consideration of whether to reinstate a citizenship question—“considered” in any meaningful way the
first-hand observations of a small number of focus groups immediately after they took place. Such
preliminary, nonscientific observations certainly would not form the basis of advice provided to the
Secretary.

       Because the data and analysis derived from the CBAMS focus groups, including those conducted
before March 26, 2018, were not available to the agency until months after the Secretary’s decision, they
could not have been directly or indirectly considered and thus have no place in the administrative record.
This Court should reject Plaintiffs’ request to include such materials. 3




1
  During his direct testimony tomorrow, Dr. Abowd will be able to attest to the ways in which the Census
Bureau treats preliminary research results, should the Court find further explication useful.
2
  Plaintiffs’ contention that “Defendants have represented that the CBAMS focus groups summaries
contained at PX-15 are an accurate characterization of the substance of the information that was before
the agency” is incomplete at best. ECF No. 521, at 3. Defendants have represented that the summaries
cleared for release by the DRB contain the greatest amount of information that can be released publicly,
and accurately represent the analysis presented to and available for the agency—but that information was
not “before the agency,” for record-review purposes, until the analyses were available to Census
decisionmakers, including Dr. Abowd, in late August 2018.
3
  Following entry earlier today of the parties’ Joint Stipulation regarding the administrative record (ECF
No. 523), Defendants realized that PX-152 contains some of the same documents included in PX-15,
meaning that the same objection Defendants raised to its inclusion in the Administrative Record of PX-
15 applies to PX-152. Defendants inadvertently agreed to include PX-152 without recognizing the
overlap. Defendants have spoken with Plaintiffs’ counsel about this error and the parties have tentatively
agreed to file a revised Joint Stipulation or other appropriate document that will address both PX-15 and
PX-152, as necessary, after the Court rules on the present motion.
                                                      2
         Case 1:18-cv-02921-JMF Document 525 Filed 11/13/18 Page 3 of 3



Dated: November 13, 2018               Respectfully submitted,

                                       JOSEPH H. HUNT
                                       Assistant Attorney General

                                       BRETT A. SHUMATE
                                       Deputy Assistant Attorney General

                                       JOHN R. GRIFFITHS
                                       Director, Federal Programs Branch

                                       CARLOTTA P. WELLS
                                       Assistant Director, Federal Programs Branch

                                       /s/ Kate Bailey
                                       KATE BAILEY
                                       GARRETT COYLE
                                       STEPHEN EHRLICH
                                       CAROL FEDERIGHI
                                       DANIEL HALAINEN
                                       MARTIN TOMLINSON
                                       Trial Attorneys
                                       United States Department of Justice
                                       Civil Division, Federal Programs Branch
                                       20 Massachusetts Ave., N.W.
                                       Washington, DC 20530
                                       Tel.: (202) 514-9239
                                       Email: kate.bailey@usdoj.gov

                                       Counsel for Defendants

CC:   All Counsel of Record (by ECF)




                                            3
